Exhibit 10.30

 

--------------------------------------------------------------------------------

 

CLASS A-2A NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

October 4, 2005

 

ACAS BUSINESS LOAN TRUST 2005-1,

 

as Issuer

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Indenture Trustee

 

EACH OF THE HOLDERS PARTY HERETO,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Alternative Credit Provider

 

--------------------------------------------------------------------------------

 

With respect to

 

U.S.$150,000,000 of Class A-2A Delayed Draw Floating Rate Asset Backed Notes due
2019

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    2

Section 1.01.

   Defined Terms    2

Section 1.02.

   Terms Generally    3 ARTICLE II SALE TO INITIAL HOLDER, THE COMMITMENTS    3

Section 2.01.

   Sale to Initial Holder    3

Section 2.02.

   Commitments    4

Section 2.03.

   Draws    4

Section 2.04.

   Funding of Draws    5

Section 2.05.

   Termination of Commitments    5

Section 2.06.

   Rating Criteria    5

Section 2.07.

   Determination of LIBOR    6

Section 2.08.

   Class A-2A Commitment Fee    6

Section 2.09.

   Replacement of Holders due to Credit Ratings    6 ARTICLE III REPRESENTATIONS
AND WARRANTIES    7

Section 3.01.

   Representations and Warranties    7

Section 3.02.

   Several Representations of Each Holder    8 ARTICLE IV CONDITIONS    9

Section 4.01.

   Closing Date    9

Section 4.02.

   Each Draw    10

Section 4.03.

   Obligations Unconditional    10 ARTICLE V THE INDENTURE TRUSTEE    10

Section 5.01.

   Appointment as Agent    10

Section 5.02.

   Certain Duties and Responsibilities    10

Section 5.03.

   Resignation and Removal; Notice of Successor    11 ARTICLE VI ALTERNATIVE
CREDIT PROVIDER    12

Section 6.01.

   Commitment to Fund    12

Section 6.02.

   Reimbursement Obligation    12

Section 6.03.

   Grant of Security Interest    13 ARTICLE VII MISCELLANEOUS    13

Section 7.01.

   Notices    13

Section 7.02.

   Waivers; Amendments    14

 

i



--------------------------------------------------------------------------------

Section 7.03.

   Successors and Assigns    14

Section 7.04.

   Survival    15

Section 7.05.

   Counterparts; Integration; Effectiveness    16

Section 7.06.

   Severability    16

Section 7.07.

   Governing Law; Jurisdiction; Consent to Service of Process; WAIVER OF JURY
TRIAL RIGHT    16

Section 7.08.

   Benefits of Indenture    17

Section 7.09.

   Headings    17

Section 7.10.

   Recourse Against Certain Parties    17

Section 7.11.

   Limited-Recourse Obligations    18

Section 7.12.

   Non-Petition    18

Section 7.13.

   Exchange of Notes    18

Section 7.14.

   Limitation of Liability    19

 

ii



--------------------------------------------------------------------------------

CLASS A-2A NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or
modified from time to time, this “Agreement”), dated as of October 4, 2005,
among:

 

ACAS BUSINESS LOAN TRUST 2005-1, a Delaware statutory trust (together with its
successors and assigns in such capacity, the “Issuer”);

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as agent
hereunder (together with its successors and assigns in such capacity, the
“Indenture Trustee”);

 

each of the HOLDERS (as such term in defined below) party hereto; and

 

WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
alternative credit provider (and not as a Liquidity Provider) to the Initial
Holder in accordance with the terms hereof (together with its successors and
assigns in such capacity, the “Alternative Credit Provider”).

 

R E C I T A L S

 

WHEREAS, the Issuer and the Indenture Trustee are party to an Indenture, dated
as of October 4, 2005 (as modified and supplemented and in effect from time to
time the “Indenture”), pursuant to which the Issuer has authorized and issued
$150,000,000 in original principal amount of Class A-2A Delayed Draw Floating
Rate Asset Backed Notes due 2019 (the “Class A-2A Notes”) and additional Notes
having the terms set forth therein;

 

WHEREAS, the Issuer, the Indenture Trustee and the Holders from time to time of
the Class A-2A Notes issued under the Indenture wish to evidence certain
agreements relating to, among other things, the right of the Issuer to borrow
amounts under the Class A-2A Notes during the Draw Period, and the appointment
of the Indenture Trustee to perform certain duties hereunder, all as provided in
this Agreement and in the Indenture;

 

WHEREAS, the Alternative Credit Provider has agreed to provide Alternative
Credit on behalf of the Initial Holder of the Class A-2A Notes in circumstances
described herein; and

 

WHEREAS, the Issuer has, under and in accordance with the terms of the
Indenture, Granted to the Indenture Trustee, for the benefit and security of the
Noteholders, all of the Issuer’s right, title and interest in, to and under this
Agreement.

 

Accordingly, in consideration of the covenants contained in this Agreement, the
parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

Section 1.01. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Transfer and Servicing
Agreement, dated as of October 4, 2005, among the Issuer, ACAS Business Loan LLC
2005-1, as the Trust Depositor, American Capital Strategies, Ltd., as the
Originator and the Servicer, and Wells Fargo Bank, National Association, as the
Indenture Trustee and as the Backup Servicer (as modified and supplemented and
in effect from time to time, the “Transfer and Servicing Agreement”) or the
Indenture, as applicable. In addition, as used in this Agreement, the following
terms shall have the meanings specified below:

 

“Alternative Credit”: has the meaning specified in Section 6.01.

 

“Alternative Credit Collection Date”: has the meaning specified in Section 6.03.

 

“Assignment and Acceptance”: means an assignment and acceptance entered into by
a Holder and an assignee of such Holder, and accepted by the Issuer, in the form
of Exhibit A or any other form approved by the Issuer and the Indenture Trustee.

 

“Business Day”: means any day other than (x) Saturday or Sunday, or (y) a day on
which commercial banks in New York, New York, Minneapolis, Minnesota or Dublin,
Ireland are authorized or required by applicable law, regulation or executive
order to close.

 

“Closing Date”: means October 4, 2005.

 

“Commitment”: means the obligation of a Holder at any time to fund Draws in an
aggregate principal amount up to but not exceeding the initial amount of the
Commitment of each Holder as set forth on Schedule I (in the case of an Initial
Holder) or in the Assignment and Acceptance pursuant to which such Holder shall
have assumed its Commitment, as applicable, as such obligation may be reduced or
increased from time to time pursuant to assignments by or to such Holder
pursuant to Section 7.03.

 

“Commitment Termination Date”: means the date that the commitment of the Holders
to fund Draws terminates as set forth in Section 2.05(a).

 

“Draw Date”: shall mean any one of the three dates specified in Section 2.03(d).

 

“Draw Period”: the period beginning on the Closing Date and ending on the
Commitment Termination Date.

 

“Draws”: means the advances made by the Holders to the Issuer on each Draw Date
in respect of the Class A-2A Notes pursuant to this Agreement.

 

“Holders”: means the Initial Holder and any other Person that shall have become
a Holder of a Class A-2A Note pursuant to a transfer of Class A-2A Notes in
accordance with

 

2



--------------------------------------------------------------------------------

Section 7.03 (other than any such Person that ceases to be a party hereto
pursuant to a transfer of all of its Class A-2A Notes to another Person pursuant
to Section 7.03).

 

“Initial Holder”: means Centauri Corporation, a Cayman Island corporation.

 

“Local Time”: means local time in New York, New York.

 

“Obligations”: has the meaning specified in Section 6.02(a).

 

“Offering Memorandum”: has the meaning specified in Section 3.02(g).

 

“Pro Rata Share”: means, with respect to any Holder at any time, the ratio
(expressed as percentage) of (a) the Aggregate Outstanding Amount of all
Class A-2A Notes held by such Holder at such time to (b) the Aggregate
Outstanding Amount of all Class A-2A Notes held by all Holders at such time.

 

“Transaction Documents”: has the meaning specified in Section 3.01(b).

 

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof”, “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

ARTICLE II

 

SALE TO INITIAL HOLDER, THE COMMITMENTS

 

Section 2.01. Sale to Initial Holder.

 

On the basis of the representations, warranties and agreements contained herein,
and subject to the terms and conditions set forth herein, the Initial Holder
agrees to acquire from the Issuer, on the Closing Date, $70,000,000 in aggregate
principal amount of Class A-2A Notes. Upon delivery by the Issuer to the Initial
Holder of the Class A-2A Notes duly executed by the Issuer and authenticated by
the Trustee in its capacity as Note Registrar, the Initial Holder will be deemed
to have acquired such Notes.

 

3



--------------------------------------------------------------------------------

Section 2.02. Commitments.

 

Subject to the terms and conditions set forth herein and in the Indenture, the
Issuer (or the Servicer on behalf of the Issuer) will request that Draws be made
on the Class A-2A Notes and each Holder agrees to fund such Draws to the Issuer
during the Draw Period on each Draw Date, in amounts not to exceed, in an
aggregate principal amount, the amount of such Holder’s Commitment.

 

Section 2.03. Draws.

 

(a) Each Draw shall be funded by the Holders ratably in accordance with their
respective Pro Rata Shares. The failure of any Holder to fund any Draw required
to be made by it shall not relieve any other Holder of its obligations
hereunder; provided, that the Commitments constitute several and separate, not
joint, obligations and no Holder shall be responsible for any other Holder’s
failure to fund Draws as so required. There shall be no notice or request
requirement for the Draws.

 

(b) Each Holder at its option may fund any Draw by causing any domestic or
foreign branch or Affiliate of such Holder to fund such Draw; provided, that any
exercise of such option shall not affect the obligation of such Holder to fund
such Draw or the obligation of the Issuer to repay such Draw in accordance with
the terms of this Agreement; and provided, further, that if such option is
exercised, the branch or Affiliate that funds such Draw shall not obligate the
Issuer to pay or withhold any amounts in respect of taxes in any jurisdiction.

 

(c) Each Draw shall be funded by the Holders (or, if applicable, funded for such
Holder’s relevant Holder Subaccount) on the applicable Draw Date, unless
otherwise agreed to by the Issuer and all of the Holders of the Class A-2A
Notes.

 

(d) There shall be three Draws, the Draw Dates for which will be the Closing
Date, December 15, 2005 and January 17, 2006. The Class A-2A Notes sold to the
Initial Holder on the Closing Date will be funded in the aggregate in
installments of $10,278,478 on the first Draw Date, $28,000,000 on the second
Draw Date and $31,721,522 on the third Draw Date. The following conditions must
be met prior to any Draw:

 

(i) at the time of and immediately after giving effect to such Draw, no Event of
Default or Servicer Default or event the occurrence of which with notice or the
lapse of time or both would become an Event of Default or a Servicer Default has
occurred and is continuing or would result from such Draw; and

 

(ii) at the time of and immediately after giving effect to such Draw, the
aggregate Outstanding Principal Balance of the Class A-2A Notes will not exceed
the Maximum Class A-2A Commitment.

 

(e) All Draws funded by a Holder shall be evidenced by the Class A-2A Note(s)
and shall be governed by and subject to the Indenture. Draws may not be repaid
except in connection with the repayment of principal on the Class A-2A Note(s)
pursuant to the Indenture and the Transfer and Servicing Agreement and subject
to the Priority of Payments. The Issuer hereby appoints the Indenture Trustee as
its agent for purposes of keeping a register (the “Delayed Draw Note Register”)
at the office of the Indenture Trustee in which the Indenture Trustee shall
maintain records of each Holder’s Commitment applicable to each Class A-2A

 

4



--------------------------------------------------------------------------------

Note, the aggregate principal amount of Draws from time to time outstanding in
respect of each Class A-2A Note and a copy of each Assignment and Acceptance
delivered to the Indenture Trustee pursuant to Section 7.03(b). At any time
promptly following a request therefor by the Issuer, the Indenture Trustee shall
provide the Issuer with a report specifying the aggregate principal amount of
Draws outstanding in respect of each Class A-2A Note, the Commitment of each
Holder applicable thereto (as of such Record Date or such time, as the case may
be) and applicable payment instructions.

 

Section 2.04. Funding of Draws.

 

Subject to meeting the conditions set forth in Sections 4.02 and 4.03, each
Holder shall fund its portion of each requested Draw in U.S. Dollars on the Draw
Date thereof by wire transfer of immediately available funds by 12:00 p.m.,
Local Time, to the account of the Indenture Trustee most recently designated by
it for such purpose by notice to the Holders.

 

Section 2.05. Termination of Commitments.

 

(a) The Commitment of each Holder shall terminate entirely on the earliest to
occur of:

 

(i) January 17, 2006; and

 

(ii) an Event of Default specified in Section 5.1(j) or 5.1(k) of the Indenture.

 

Section 2.06. Rating Criteria.

 

(a) The Initial Holder severally represents and warrants to the Issuer and the
Indenture Trustee that, on the Closing Date, the Rating Criteria are satisfied
with respect to it.

 

(b) With respect to each Holder that becomes a party to this Agreement during
the Draw Period pursuant to Section 7.03, such Holder represents and warrants to
the Issuer and the Indenture Trustee that, on the date on which such Holder
becomes a party to this Agreement, the Rating Criteria are satisfied with
respect to such Holder.

 

(c) At all times during the Draw Period, each Holder must continue to satisfy
the Rating Criteria. If any Holder at any time during the Draw Period fails to
satisfy the Rating Criteria, such Holder (or, in the case of the Initial Holder,
the Alternative Credit Provider on behalf of such Holder) shall within five
Business Days thereafter deposit cash in a Holder Subaccount in an amount equal
to the undrawn amount of such Holder’s Commitment. If such Holder (or, in the
case of the Initial Holder, the Alternative Credit Provider) fails to fund a
Holder Subaccount as described in the preceding sentence, the Issuer will have
the right under Section 2.09 to replace such Holder. The Indenture Trustee shall
not have any obligation to pursue any collection action or remedy against any
Holder (or, in the case of the Initial Holder, the Alternative Credit Provider)
of a Class A-2A Note.

 

(d) Any amounts on deposit in any Holder Subaccount may be invested in Eligible
Investments that are available on the day following the date of acquisition
thereof (collectively, the “Class A-2A Permitted Investments”) at the direction
of the related Holder (or,

 

5



--------------------------------------------------------------------------------

in the case of the Initial Holder, following the provision of Alternative
Credit, at the direction of the Alternative Credit Provider). Investment
earnings received during each Collection Period in respect of Class A-2A
Permitted Investments in a Holder’s Holder Subaccount will be paid directly to
such Holder (or, in the case of the Initial Holder, following the provision of
Alternative Credit, the Issuer shall direct the Indenture Trustee in writing to
pay such investment earnings directly to the Alternative Credit Provider) on the
Payment Date following the last day of the Draw Period, as instructed by the
Servicer.

 

Section 2.07. Determination of LIBOR.

 

LIBOR shall be determined by the Calculation Agent on each LIBOR Determination
Date pursuant to the Transfer and Servicing Agreement.

 

Section 2.08. Class A-2A Commitment Fee.

 

(a) The Class A-2A Commitment Fee shall accrue on the aggregate undrawn amount
of the Class A-2A Notes, for each day from and including the Closing Date to but
excluding the Commitment Termination Date, at a rate per annum equal to 0.125%
and shall be payable by the Indenture Trustee on each Draw Date as set forth in
the Transfer and Servicing Agreement. The payment of the Class A-2A Commitment
Fee shall not be subject to the Priority of Payments.

 

(b) On any Draw Date following the Alternative Credit Provider’s provision of
Alternative Credit, the Issuer shall direct the Servicer in writing to pay to
the Alternative Credit Provider any Class A-2A Commitment Fee due on the
Class A-2A Notes held by the Initial Holder; provided, that if the Alternative
Credit Provider has been reimbursed the full amount of the Alternative Credit
prior to such Draw Date, the Alternative Credit Provider shall only be entitled
to a portion of such Class A-2A Commitment Fee pro rata based on the number of
days elapsed from (and including) the date on which the Alternative Credit
Provider provided the Alternative Credit to (but excluding) the date on which
the Alternative Credit Provider was reimbursed in full the Alternative Credit
previously provided hereunder

 

Section 2.09. Replacement of Holders due to Credit Ratings.

 

In the event that any Holder (or, in the case of the Initial Holder, the
Alternative Credit Provider) fails to fund a Holder Subaccount as may be
required under Section 2.06(c), the Issuer (or the Servicer, acting on behalf of
the Issuer) shall use reasonable efforts to replace such Holder with another
entity that meets the Rating Criteria. The Issuer (of the Servicer, acting on
behalf of the Issuer) shall have the right to require the non-performing Holder
to transfer all of its rights and obligations in respect of all of its
Class A-2A Notes to the transferee entity. The Holder being replaced will bear
all administrative and similar costs of effecting such a transfer, but will not
be required to pay a premium or accept a discount (other than a premium or
discount arising as a result of changes in the market price of the Class A-2A
Notes as determined by the Placement Agent (i) by obtaining indicative bids from
two unaffiliated market participants or (ii) if the Placement Agent, using
commercially reasonable efforts, is unable to obtain two such bids, in the
Placement Agent’s commercially reasonable discretion) in connection with another
party acquiring such Holder’s Class A-2A Notes.

 

6



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01. Representations and Warranties.

 

The Issuer hereby represents and warrants to the Holders and the Indenture
Trustee as of the date hereof and as of the Closing Date that:

 

(a) It is a trust duly organized and validly existing and in good standing under
the law of the State of Delaware.

 

(b) It has the power to execute and deliver this Agreement and the Indenture and
to perform its obligations under this Agreement, and each of the other
Transaction Documents to which it is a party and has taken all necessary action
to authorize such execution, delivery and performance.

 

(c) Assuming that all of the representations and warranties (in so far as they
relate to securities law matters) of the Holders in this Agreement are true and
correct and assuming compliance by each such Holder with applicable transfer
restriction provisions herein and in the Indenture, such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

 

(d) Assuming that all of the representations and warranties (in so far as they
relate to securities law matters) of the Holders in this Agreement are true and
correct and assuming compliance by each such Holder with applicable transfer
restriction provisions herein and in the Indenture, all governmental and other
consents that are required to have been obtained by it with respect to the
execution, delivery and performance of this Agreement and the Indenture have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with.

 

(e) Its obligations under each Transaction Document to which it is a party
constitute its legal, valid and binding obligations, enforceable against it in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

 

(f) There is not pending or, to its knowledge, threatened, against it or any of
its Affiliates, any action, suit or proceeding at law or in equity or before any
court, tribunal, government body, agency or official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or the Indenture or its ability to perform its obligations under this
Agreement or the Indenture.

 

(g) Assuming that all of the representations and warranties (in so far as they
relate to securities law matters) of the Holders in this Agreement are true and
correct and

 

7



--------------------------------------------------------------------------------

assuming compliance by each such Holder with applicable transfer restriction
provisions herein and in the Transfer and Servicing Agreement, it is not
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 

(h) It has timely filed or caused to be filed all tax returns and reports
required to have been filed and has paid or caused to be paid all taxes required
to have been paid by it.

 

Section 3.02. Several Representations of Each Holder.

 

Each Holder severally represents and warrants (as to itself and as to no other
Holder) to the Issuer and the Indenture Trustee, as of the date hereof, as of
the Closing Date and as of the date of each Draw, that:

 

(a) It has the power to execute and deliver this Agreement and to perform its
obligations under this Agreement and has taken all necessary action to authorize
such execution, delivery and performance.

 

(b) Its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable against it in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(c) Its execution and delivery of this agreement and its performance of its
obligations hereunder do not violate or conflict with any law applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets, except
in each case for any violation or conflict as would not have a material and
adverse effect on its performance of its obligations hereunder.

 

(d) It is not required to register as an investment company under the Investment
Company Act of 1940, as amended.

 

(e) In connection with its purchase of the Class A-2A Notes: (i) none of the
Issuer, the Initial Purchaser, the Servicer, the Swap Counterparties or the
Indenture Trustee or any of their respective affiliates is acting as a fiduciary
or financial or investment adviser for it; (ii) it is not relying on any written
or oral advice, counsel or representations of the Issuer, the Initial Purchaser,
the Servicer or any of their respective affiliates (other than in the Offering
Memorandum and the representations and warranties contained herein or in the
other Transaction Documents); (iii) it has read and understands the Offering
Memorandum (including, without limitation, the descriptions therein of the
structure of the transaction in which the Class A-2A Notes are being issued and
the risks to purchasers of the Class A-2A Notes); (iv) it has consulted with its
own legal, regulatory, tax, business, investment, financial, and accounting
advisers to the extent it has deemed necessary, and has made its own investment
decisions based upon its own judgment and upon any advice from such advisers as
it has deemed necessary and not upon any view expressed by the Issuer, the
Initial Purchaser, the Servicer, the Swap Counterparty or the Indenture Trustee
or any of their respective affiliates; and (v) it is a sophisticated investor
and is

 

8



--------------------------------------------------------------------------------

purchasing the Class A-2A Notes with a full understanding of all of the terms,
conditions and risks thereof, and it is capable of assuming and willing to
assume those risks.

 

(f) The representations set forth on Exhibit B hereto are true and correct with
respect to it.

 

(g) It is hereby advised and acknowledges that the Preliminary Offering
Memorandum, dated September 14, 2005 (the “Preliminary Offering Memorandum”),
and the Offering Memorandum, dated September 29, 2005 (the “Offering
Memorandum”), relating to the Class A-2A Notes are each personal to it and do
not constitute an offer to any other person or to the public generally to
subscribe for or otherwise acquire the Class A-2A Notes other than pursuant to
Rule 144A. Distribution by the Holder of either the Preliminary Offering
Memorandum or the Offering Memorandum, or disclosure of any of its contents to
any Person other than the Holder’s affiliates and regulators and those Persons,
if any, retained to advise the Holder with respect thereto and other Persons
meeting the requirements of Rule 144A, is unauthorized and any such disclosure
of any of its contents, without the prior written consent of the Issuer, is
prohibited.

 

(h) It has received and reviewed such information as it deems necessary in order
to make its investment decision and it is not relying on any information that
differs from the information included in the Offering Memorandum.

 

(i) It meets the Rating Criteria.

 

(j) It understands that the Issuer, the Indenture Trustee, the Initial Purchaser
and their counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

Notwithstanding anything set forth herein or the applicable exhibits hereto,
each Holder has assumed that (i) the Offering Memorandum accurately describes
the Transfer and Servicing Agreement and the Indenture in all material respects
and (ii) the Transfer and Servicing Agreement and the Indenture do not contain
any material provisions not otherwise accurately summarized in all material
respects in the Offering Memorandum.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01. Closing Date.

 

The obligations of the Holders to fund Draws shall not become effective until
the date on which each of the Transfer and Servicing Agreement and the Indenture
is executed and delivered and the Class A-2A Notes are duly authorized, issued,
authenticated and delivered under the Indenture. The Issuer shall notify the
Indenture Trustee and the Holders if the obligations of the Holders to fund
Draws have not become effective as of the Closing Date.

 

9



--------------------------------------------------------------------------------

Section 4.02. Each Draw.

 

The obligation of each Holder to fund a Draw hereunder is subject to the
following conditions being met:

 

(a) The outstanding Commitment of such Holder has not expired or been terminated
or reduced to zero; and

 

(b) At the time of and immediately after giving effect to such Draw, no Event of
Default or Servicer Default or event the occurrence of which with notice or the
lapse of time or both would become an Event of Default or a Servicer Default has
occurred and is continuing or would result from such Draw.

 

On each Draw Date, the Issuer shall be deemed to have made a restatement of the
representations and warranties by the Issuer set out in Section 3.01 on the date
thereof and on the date of the funding of each Draw. On the date of funding of
each Draw, the Holders shall be deemed to have made a restatement of the
representations and warranties by the Holders set out in Section 3.02.

 

Section 4.03. Obligations Unconditional.

 

Notwithstanding anything to the contrary in the terms of this Agreement but
subject to Section 4.02, the obligation of each Holder to fund a Draw in
accordance with the terms of this Agreement shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever.

 

ARTICLE V

 

THE INDENTURE TRUSTEE

 

Section 5.01. Appointment as Agent.

 

The Issuer hereby irrevocably appoints the Indenture Trustee as its agent in
accordance with the terms of this Agreement, and each of the Holders
acknowledges and consents to such appointment.

 

Section 5.02. Certain Duties and Responsibilities.

 

(a) The Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Indenture Trustee.

 

(b) Upon certificates and other notices furnished to the Indenture Trustee and
conforming to the requirements of this Agreement, the Indenture Trustee may, in
the absence of bad faith on its part, conclusively rely as to the truth of the
statements and the correctness of the opinions expressed therein; provided,
that, in the case of any such certificates which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they substantially conform on their face to the requirements of this Agreement
and shall promptly, but in any event within three Business Days in the case of
an Officer’s certificate furnished by the Servicer, notify

 

10



--------------------------------------------------------------------------------

the party delivering the same if such certificate or opinion does not so
conform. If a corrected form shall not have been delivered to the Indenture
Trustee within 15 days after such notice from the Indenture Trustee, the
Indenture Trustee shall so notify the Holders.

 

(c) No provision of this Agreement shall be construed to relieve the Indenture
Trustee from liability for its own grossly negligent action, its own grossly
negligent failure to act, or its own willful misconduct, except that:

 

(i) this subsection shall not be construed to limit the effect of subsections
(a) and (b) of this Section 5.02;

 

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by an Officer, unless it shall be proven that the Indenture Trustee
was grossly negligent in ascertaining the pertinent facts; and

 

(iii) no provision of this Agreement shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it, unless such risk or liability
relates to performance of its ordinary services under this Agreement.

 

(d) For all purposes under this Agreement, the Indenture Trustee shall not be
deemed to have notice or knowledge of any Event of Default unless an Officer of
the Indenture Trustee has actual knowledge thereof or unless written notice of
any event that is in fact such an Event of Default is received by the Indenture
Trustee.

 

(e) Whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 5.02.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the Indenture Trustee be liable under this Agreement for indirect, special,
punitive or consequential losses or damages of any kind whatsoever, including,
but not limited to, lost profits, whether or not foreseeable, even if the
Indenture Trustee has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

 

Section 5.03. Resignation and Removal; Notice of Successor.

 

(a) The Indenture Trustee may only resign or be removed from its duties under
this Agreement as may be allowed in Article VI of the Indenture.

 

(b) The Issuer shall give prompt notice of each resignation and each removal of
the Indenture Trustee and each appointment of a successor Indenture Trustee by
mailing written notice of such event by first class mail, postage prepaid, to
the Servicer, each Rating Agency and to the Holders as their names and addresses
appear in the Delayed Draw Note Register. Each notice shall include the name and
address of the successor Indenture Trustee. If

 

11



--------------------------------------------------------------------------------

the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Indenture Trustee, the successor Indenture Trustee
shall cause such notice to be given at the expense of the Issuer.

 

ARTICLE VI

 

ALTERNATIVE CREDIT PROVIDER

 

Section 6.01. Commitment to Provide Alternative Credit.

 

If at any time during the Draw Period the Rating Criteria is not satisfied with
respect to the Initial Holder, the Alternative Credit Provider shall, within
five Business Days of such failure, deposit cash in a Holder Subaccount on
behalf of the Initial Holder in an amount equal to the then undrawn amount of
the Initial Holder’s Commitment (such deposit the “Alternative Credit”).

 

Section 6.02. Reimbursement Obligation.

 

(a) The Initial Holder shall reimburse the Alternative Credit Provider for the
full amount of any and all payments made by the Alternative Credit Provider
pursuant to the terms of this Agreement. Upon each succeeding Draw Date
following the date that the Alternative Credit Provider provides the Alternative
Credit, the Initial Holder shall pay (i) the amount of such Draw to the
Alternative Credit Provider, up to the amount of the Alternative Credit with
interest thereon at an per annum rate (calculated on a 360 day year) equal to
LIBOR plus 2.50% based on the actual number of days elapsed from (and including)
the date on which the Alternative Credit Provider provided the Alternative
Credit to (but excluding) the date on which the Alternative Credit Provider was
reimbursed in full the Alternative Credit previously provided hereunder and
(ii) all other amounts required to be paid to the Alternative Credit Provider
pursuant to Section 6.02(b) (collectively, the “Obligations”). If any of the
funds in the Holder Subaccount are returned to the Initial Holder as required by
Sections 10.07(c) or (d) of the Indenture, the Initial Holder shall immediately
transfer the full amount of such funds to the Alternative Credit Provider.

 

(b) (i) On any Draw Date following the Alternative Credit Provider’s provision
of Alternative Credit, the Initial Holder shall pay to the Alternative Credit
Provider any Class A-2A Commitment Fee received by the Initial Holder; provided,
that if the Alternative Credit Provider has been reimbursed the full amount of
the Alternative Credit prior to such Draw Date, the Initial Holder shall only
pay to the Alternative Credit Provider a portion of such Class A-2A Commitment
Fee pro rata based on the number of days elapsed from (and including) the date
on which the Alternative Credit Provider provided the Alternative Credit to (but
excluding) the date on which the Alternative Credit Provider was reimbursed in
full the Alternative Credit previously provided hereunder.

 

(ii) On any Distribution Date that the Initial Holder is paid investment
earnings in respect of Class A-2A Permitted Investments, the Initial Holder
shall immediately pay over such investment earnings to the Alternative Credit
Provider.

 

12



--------------------------------------------------------------------------------

(c) The Initial Holder’s obligation under this Section 6.02 to make payment to
the Alternative Credit Provider shall be absolute and unconditional under any
and all circumstances whatsoever.

 

Section 6.03. Grant of Security Interest.

 

Upon the Alternative Credit Provider’s provision of Alternative Credit, the
Initial Holder (i) hereby Grants to the Alternative Credit Provider a lien and
continuing security interest in all of the Initial Holder’s right, title and
interest in, including, without limitation, all right to payment thereunder, to
and under the Initial Holder’s Class A-2A Notes and rights under this Agreement
with respect thereto and (ii) shall execute an Assignment and Acceptance in the
form of Exhibit A with the Alternative Credit Provider transferring such rights
and undrawn amount to the Alternative Credit Provider. The Alternative Credit
Provider will take such Grant and transferred interest as collateral security
for the prompt and indefeasible payment in full when due of the Obligations (the
date on which such full and indefeasible payment is made, the “Alternative
Credit Collection Date”). Upon the occurrence of the Alternative Credit
Collection Date, the security interest of the Alternative Credit Provider shall
automatically be released and the Alternative Credit Provider shall execute an
Assignment and Acceptance with the Initial Holder, transferring back to the
Initial Holder the full amount of the Class A-2A Notes transferred from the
Initial Holder to the Alternative Credit Provider.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01. Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone or electronic messaging system, all notices and other
communications provided for herein (including each consent, notice, direction or
request) shall be in writing and shall be delivered by hand or overnight courier
service or sent by fax, as follows:

 

(a) if to the Issuer, at its address or fax number set forth in the Indenture;

 

(b) if to any Holder, the Indenture Trustee or the Alternative Credit Provider,
at its address or fax number set forth on Schedule I (in the case of the Initial
Holder, the Indenture Trutess and the Alternative Credit Provider) or in the
Assignment and Acceptance delivered by it; or at such other address as shall be
designated by a Holder in a notice to the Issuer, the Indenture Trustee and the
Indenture Trustee; and

 

(c) if to a Rating Agency, in the manner specified in the Indenture.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt. Whenever notice is required to be given to any Holder
hereunder, a copy of such notice shall also be provided at the same time and
under the same conditions to each person, if any, listed on Exhibit C.

 

13



--------------------------------------------------------------------------------

Section 7.02. Waivers; Amendments.

 

(a) No waiver of any provision of this Agreement or consent to any departure by
the Issuer therefrom shall in any event be effective unless the same shall be
permitted by Section 7.02(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the funding of a Draw
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Indenture Trustee, any Holder or any other Noteholder
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Issuer, the Indenture Trustee, each of the Holders and the Alternative
Credit Provider or by the Issuer and the Indenture Trustee with the written
consent of each of the Holders and the Alternative Credit Provider. Prior to
entering into any amendment, waiver or modification to this Agreement, the
Issuer shall obtain the prior written confirmation of each of the Rating
Agencies that the entry by the Issuer into such amendment will not adversely
affect such Rating Agency’s then outstanding rating of the Offered Notes.
Subject to the foregoing, the Issuer will give written notice to each Rating
Agency of any waiver, amendment or modification of any provision of this
Agreement.

 

(c) No waiver, amendment or modification of the Indenture or any other agreement
referred to herein or therein to which the Issuer is a party (other than this
Agreement) shall affect any of the rights or obligations under this Agreement of
the parties hereto unless such waiver, amendment or modification is effected in
accordance with the applicable provisions of the Indenture; provided, however,
that no such waiver, amendment or modification shall increase or extend the term
of any of the Commitments, or extend the time or waive any requirement for the
reduction or termination of or advance of funds under any of the Commitments,
without the consent of each of the Holders and the Alternative Credit Provider.

 

(d) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise of that right, power or privilege or
the exercise of any other right, power or privilege.

 

Section 7.03. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and transferees.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and transferees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Any purported assignment not in compliance with this
Section 7.03 shall be null and void.

 

(b) The Issuer may not assign or delegate any of its rights or obligations under
this Agreement without the prior consent of each Holder and the Indenture
Trustee and receipt of Rating Agency Confirmation. Prior to the Commitment
Termination Date, a Holder of a

 

14



--------------------------------------------------------------------------------

Certificated Class A-2A Note may only transfer its interest upon providing the
Issuer and the Indenture Trustee with a certificate from the assignee making the
representations set forth in Exhibit B. Any Holder may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the amount of any Draws at the
time owing to it), only to the extent that, in either such case, (A) any
assignment by a Holder of less than all of a Class A-2A Note or the related
Commitment by such Holder shall be of the same ratable portion of such
Class A-2A Note and the related Commitment, (B) no such assignment shall be
effected unless all conditions precedent to the transfer of the relevant
Class A-2A Note specified in the Indenture have been satisfied, (C) no such
assignment shall be effected unless the assignee satisfies the Rating Criteria
on the date of such assignment and (D) no such assignment shall be effected
unless the parties to such assignment shall have executed and delivered to the
Indenture Trustee a duly completed Assignment and Acceptance and made the
representations set forth in Exhibit B hereto. Upon acceptance and recording
pursuant to Section 7.03(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Holder under this Agreement, and the assigning
Holder thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Holder’s rights and obligations under this Agreement and in respect of
Class A-2A Notes, such Holder shall cease to be a party hereto).

 

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Holder and an assignee and a certificate making the representations
set forth in Exhibit B, the Indenture Trustee shall accept such Assignment and
Acceptance and record the information contained therein in the Delayed Draw Note
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Delayed Draw Note Register as provided in this
paragraph.

 

(d) Any Holder may at any time Grant a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Holder,
including any such Grant to a Federal Reserve Bank or comparable non-U.S.
entity, and this Section 7.03 shall not apply to any such Grant of a security
interest; provided that no such Grant of a security interest shall release a
Holder from any of its obligations hereunder or substitute any such assignee for
such Holder as a party hereto, and any such pledgee must be able to make all
representations and warranties (deemed or otherwise) that would be required of
it if it were a Holder of the Class A-2A Notes (other than relating to the
Rating Criteria).

 

(e) Following the Commitment Termination Date, any Holder of a Class A-2A Note
may transfer its interest in such Note without regard to any of the provisions
of this Section 7.03.

 

Section 7.04. Survival.

 

All covenants, agreements, representations and warranties made by the Issuer,
each Holder and the Alternative Credit Provider herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or the Indenture shall be

 

15



--------------------------------------------------------------------------------

considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the funding of any
Draws, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Indenture Trustee, any Holder or the
Alternative Credit Provider may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
any Class A-2A Note or any amount payable under this Agreement or the Indenture
in respect of any Class A-2A Note is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

 

Section 7.05. Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the Indenture constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Indenture Trustee and when the Indenture Trustee shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 7.06. Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any respect in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability in such matter
without affecting the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 7.07. Governing Law; Jurisdiction; Consent to Service of Process; WAIVER
OF JURY TRIAL RIGHT.

 

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any documents related thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard

 

16



--------------------------------------------------------------------------------

and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Indenture Trustee, the
Indenture Trustee, any Holder or the Alternative Credit Provider may otherwise
have to bring any action or proceeding relating to this Agreement against the
Issuer or its properties in the courts of any jurisdiction.

 

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 7.07(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(e) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY (BUT NO OTHER
JUDICIAL REMEDIES) IN RESPECT OF ANY PROCEEDING.

 

Section 7.08. Benefits of Indenture.

 

The Issuer hereby acknowledges and confirms that each representation, warranty,
covenant and agreement made pursuant to the Indenture by it to the Indenture
Trustee, for the benefit and security of the Holders and the Alternative Credit
Provider, is also made herein for the benefit and security of the Holders and
the Alternative Credit Provider.

 

Section 7.09. Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 7.10. Recourse Against Certain Parties.

 

No recourse under or with respect to any obligation, covenant or agreement of
any Holder or Alternative Credit Provider or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any incorporator, stockholder, affiliate, officer, member, manager,
partner, employee or director of such Holder or Alternative Credit Provider, as
such, by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that the agreements of such Holder or Alternative Credit Provider
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate obligations of

 

17



--------------------------------------------------------------------------------

such Holder or Alternative Credit Provider, and that no personal liability
whatsoever shall attach to or be incurred by any incorporator, stockholder,
affiliate, officer, member, manager, partner, employee or director of such
Holder or Alternative Credit Provider, as such, or any of them, under or by
reason of any of the obligations, covenants or agreements of such Holder or
Alternative Credit Provider contained in this Agreement or in any other such
instrument, document or agreement, or which are implied therefrom, and that any
and all personal liability of every such incorporator, stockholder, Affiliate,
officer, employee, member, manager, partner or director of such Holder or
Alternative Credit Provider for breaches by such Holder or Alternative Credit
Provider of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. The provisions of this Section 7.10 shall
survive the termination of this Agreement.

 

Section 7.11. Limited-Recourse Obligations.

 

The Class A-2A Notes and all obligations of the Issuer under this Agreement are
limited-recourse obligations of the Issuer. The Notes are payable solely from
the Loans and other Indenture Collateral pledged by the Issuer to secure the
Notes. None of the Holders (including shareholders), members, partners,
officers, directors, employees or incorporators of the Issuer, the Servicer, the
Originator, the Initial Purchaser, the Indenture Trustee, any of their
respective affiliates and any other person or entity will be obligated to make
payments on the Notes. Consequently, the Holders of the Notes must rely solely
on amounts received in respect of the Loans and other Indenture Collateral
pledged to secure the Notes for the payment of principal thereof and interest
and Class A-2A Commitment Fee thereon. Following application of the Indenture
Collateral in accordance with the Indenture, any outstanding obligations of, or
claims against, the Issuer under this Agreement or the Class A-2A Notes will be
extinguished and shall not thereafter revive. Each Holder hereby agrees not to
cause the filing of a petition in bankruptcy against the Issuer for the
non-payment to the Holder of any amounts under the Class A-2A Notes before 366
days have elapsed or, if longer, the applicable preference period then in effect
after the payment in full of the Notes issued under the Indenture. The
provisions of this Section 7.11 shall survive the termination of this Agreement.

 

Section 7.12. Non-Petition.

 

The parties hereto hereby agree not to cause the filing of a petition in
bankruptcy against the Issuer or the Initial Holder before 366 days have elapsed
or, if longer, the applicable preference period then in effect after the payment
in full of the Notes issued under the Indenture.

 

Section 7.13. Exchange of Notes.

 

(a) Following the end of the Draw Period, each Holder may surrender its
Certificated Class A-2A Note to the Indenture Trustee in exchange for a
beneficial interest in the applicable Global Note, subject to the requirements
of Section 4.02 of the Indenture. The Holder will be required to provide to the
Indenture Trustee a written order containing information regarding the
Depository, Euroclear or Clearstream account, as applicable, to be credited with
such increase.

 

18



--------------------------------------------------------------------------------

(b) Any Holder may continue to hold its Certificated Class A-2A Notes after the
Draw Period is ended.

 

Section 7.14. Limitation of Liability.

 

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Issuer by Wachovia Bank of Delaware,
National Association, not in its individual capacity, but solely in its capacity
as Owner Trustee of the Issuer, in no event shall Wachovia Bank of Delaware,
National Association, or the Owner Trustee have any liability in respect of the
representations, warranties, or obligations of the Issuer hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Issuer, and for all purposes of this Agreement and each other document, the
Owner Trustee and Wachovia Bank of Delaware, National Association, shall be
entitled to the benefits of the Trust Agreement.

 

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ACAS BUSINESS LOAN TRUST 2005-1,

as Issuer By:  

WACHOVIA BANK OF DELAWARE,

NATIONAL ASSOCIATION, not in its

individual capacity but solely in its capacity

as Owner Trustee

By   /s/    JASON CONCAVAGE        

Name:

  Jason Concavage

Title:

  Trust Officer

WELLS FARGO BANK, NATIONAL

ASSOCIATION as Indenture Trustee

By   /s/    CORY BRANDEN        

Name:

  Cory Branden

Title:

  Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION as Alternative Credit Provider

By   /s/    PAUL BURKHART         

Name:

  Paul Burkhart

Title:

  Vice President

CENTAURI CORPORATION,

as Initial Holder

By   /s/    EV BERGEN        

Name:

  Ev Bergen

Title:

  Director

 

ACAS Business Loan Trust 2005-1

Class A-2A Note Purchase Agreement



--------------------------------------------------------------------------------

CENTAURI CORPORATION,

as Initial Holder

By:   /s/    EOIN WALSH        

Name:

  Eoin Walsh

Title:

  Vice President

 

ACAS Business Loan Trust 2005-1

Class A-2A Note Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

INITIAL HOLDER

 

Name

--------------------------------------------------------------------------------

   Commitment Amount


--------------------------------------------------------------------------------

Centauri Corporation

   $ 70,000,000

Berkeley Square House

      

4-19 Berkeley Square

      

London, W1J6DD

      

Facsimile: +44 20 7836 0078

      

Telephone: +44 20 7500 0301

      

Attention: Eoin Walsh or Erik Van Bergen

      

*******

      

Notices to the Alternative Credit Provider:

      

Wachovia Bank, National Association,

      

One Wachovia Center, Mail Code: NC 0600

      

Charlotte, North Carolina 28288

      

Facsimile: (704) 374-6495

      

Telephone: (704) 383-0906

      

Attention: Mary Katherine Dubose

      

*******

      

Notices to the Indenture Trustee:

      

Wells Fargo Bank, National Association

as the Indenture Trustee

      

Sixth and Marquette Avenue, MAC N9311-161

      

Minneapolis, Minnesota 55479

      

Facsimile: (612) 667-3464

      

Telephone: (612) 667-8058

      

Attention: Corporate Trust Services/Asset Backed Administration

      

 

SI-1



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Class A-2A Note Purchase Agreement dated as of
October 4, 2005 (as modified and supplemented and in effect from time to time,
the “Note Purchase Agreement”) by and among ACAS BUSINESS LOAN TRUST 2005-1 (the
“Issuer”), the HOLDERS party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Indenture Trustee (the “Indenture Trustee”) under the Indenture dated as of
October 4, 2005 (as modified and supplemented and in effect from time to time,
the “Indenture”) entered into by the Issuer with the Indenture Trustee.
Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Note Purchase Agreement and, if not defined in the
Note Purchase Agreement, in the Indenture.

 

The Assignor named on the reverse hereof (the “Assignor”) hereby sells and
assigns to the Assignee named on the reverse hereof (the “Assignee”), and the
Assignee hereby purchases and assumes from the Assignor, effective as of the
assignment date (the “Assignment Date”) set forth on the reverse hereof, the
interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Note Purchase Agreement, including,
without limitation, the interests set forth on the reverse hereof in the
Class A-2A Notes held by (and the related Commitment of and outstanding
principal amount of Draws held by) the Assignor on the Assignment Date. The
Assignee hereby acknowledges receipt of a copy of the Note Purchase Agreement
and confirms that, on the Assignment Date, it satisfies the Rating Criteria and
the requirements set forth in Exhibit B to the Note Purchase Agreement. From and
after the Assignment Date (A) the Assignee shall be a party to and be bound by
the provisions of the Note Purchase Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Holder thereunder and (B) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Note Purchase Agreement. The
Assignee hereby represents and warrants to the Issuer that, as of the Assignment
Date, the representations and warranties contained in the Note Purchase
Agreement (including, without limitation, in Sections 2.06 and 3.02 thereof and
Exhibit B thereto) or any other documents to which the Assignor is a party are,
and will be as of the date of any Draw, true and correct in all respects with
respect to the Assignee. The Assignor hereby represents and warrants to the
Assignee that, as of the Assignment Date, the Assignor (1) owns the Assigned
Interest free and clear of any lien or other encumbrance and (2) is not aware of
any Default or Event of Default under the Indenture.

 

A-1



--------------------------------------------------------------------------------

This Assignment and Acceptance shall be governed by and construed in accordance
with the law of the State of New York.

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address(es) for Notices1:

 

Fax No(s).:

 

Details of electronic messaging system:

 

Payment Instructions:

 

Federal Taxpayer ID No. of Assignee:

 

Effective Date of Assignment (Assignment Date):

 

     Amount Assigned


--------------------------------------------------------------------------------

   Amount Retained by Assignor


--------------------------------------------------------------------------------

Commitment:

   U.S.$      U.S.$  

Outstanding Principal Amount of Draws:

   U.S.$      U.S.$  

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

[Name of Assignor], as Assignor

By

   

Name:

   

Title:

   

[Name of Assignee], as Assignee

By

   

Name:

   

Title:

   

--------------------------------------------------------------------------------

1 Please provide information for at least 3 contact people.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

Transferee Representations

 

Each purchaser of Class A-2A Notes and each transferee thereof (whether by
resale, pledge or otherwise) will be required to provide the Indenture Trustee
and the Issuer with a letter or certificate (in the case of the Initial
Purchaser, in the form provided as Exhibit A to the Class A-2A Note Purchase
Agreement and, in the case of a transferee, in substantially the form provided
in the Indenture) in which the purchaser represents and agrees substantially as
follows:

 

(i) The Holder is one of the following: (A) a U.S. Person that is a “qualified
institutional buyer” (“QIB”) as such term is defined in Rule 144A and is
acquiring the Class A-2A Notes in reliance on the exemption from registration
pursuant to Section 4(2) of the Securities Act for its own account (and nor for
the account of any family or other trust, any family member or any other
Person), or (B) not a U.S. person or a U.S. resident (as determined for purposes
of the Investment Company Act and the Securities Act) (a “U.S. Person”) and is
acquiring the Class A-2A Notes in an offshore transaction meeting the
requirements of Rule 903 or Rule 904 of Regulation S and in a principal amount
of not less than $[                    ] and (x) either such Holder’s principal
place of business is not located in any Federal Reserve District of the United
States Federal Reserve Bank or (y) such Holder has satisfied and will satisfy
any applicable registration or other requirements of the Board of Governors of
the Federal Reserve System including Regulation U, in connection with its
acquisition of the Class A-2A Notes.

 

(ii) If a U.S. Person, the Holder is (A) a QIB acquiring the Class A-2A Notes
for its own account and it is not (a) a broker-dealer described in paragraph
(a)(1)(ii) of Rule 144A that owns and invests on a discretionary basis less than
$25 million in securities of issuers that are not affiliated Persons of the
dealer or (b) a plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of
Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by the beneficiaries of the plan or (B) a “qualified
purchaser” (“Qualified Purchaser”) for purposes of Section 3(c)(7) of the
Investment Company Act.

 

(iii) If a U.S. Person, if the Holder is a corporation, partnership, trust or
other entity, it was not formed or recapitalized for the specific purpose of
acquiring the Class A-2A Notes.

 

(iv) If a U.S. Person, if the Holder would be an investment company but for the
exclusions from the Investment Company Act provided by Section 3(c)(1) or
Section 3(c)(7) thereof, (a) all of the beneficial owners of its outstanding
securities (other than short-term paper) that acquired such securities on or
before April 30, 1996 (“pre-amendment beneficial owners”) have consented to its
treatment as a Qualified Purchaser and (b) all of the pre-amendment beneficial
owners of a company that would be an investment company but for the exclusions
from the Investment Company Act provided by Section 3(c)(1) or Section 3(c)(7)
thereof and that directly or indirectly owned any of its outstanding securities
(other than short-term paper) have consented to its treatment as a Qualified
Purchaser.

 

B-1



--------------------------------------------------------------------------------

(v) If a U.S. Person, the Holder is acquiring the Class A-2A Notes as principal
for its own account for investment and not for sale in connection with any
distribution thereof and in an authorized denomination, the Holder was not
formed solely for the purpose of investing in the Class A-2A Notes and is not a
(a) partnership, (b) common trust fund or (c) special trust, profit sharing,
pension fund or other retirement plan in which partners, beneficiaries or
participants, as applicable, may designate the particular investments to be
made, and the purchaser agrees that it shall not hold such Class A-2A Notes for
the benefit of any other person and shall be the sole beneficial owner thereof
for all purposes and that, in accordance with the provisions therefor in the
Indenture, it shall not sell participation interests in the Class A-2A Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Class A-2A Notes
and further that the Class A-2A Notes purchased directly or indirectly by it
constitute an investment of no more than 40% of its assets. The Holder
understands and agrees that any purported transfer of the Class A-2A Notes to a
person that does not comply with the requirements of this clause (5) shall be
null and void ab initio.

 

(vi) If a U.S. Person, the Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment in the Notes, and it (and each account for which it is acting) is
able to bear the economic risk of its investment.

 

(vii) If a U.S. Person, the Holder is not purchasing the Class A-2A Notes with a
view to the resale, distribution or other disposition thereof in violation of
the Securities Act; the Holder has read and understood the Offering Memorandum
for the Class A-2A Notes, including without limitation the “Risk Factors”
section therein; the Holder understands that an investment in the Class A-2A
Notes involves certain risks, including the risk of loss of all or a substantial
part of its investment; the Holder has had access to such financial and other
information concerning the Issuer, the Class A-2A Notes and the Collateral as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Class A-2A Notes, including an opportunity
to ask questions of and request information from the Issuer.

 

(viii) In the case of a U.S. Person, none of the Issuer, the Initial Purchaser,
the Servicer or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for the Holder; the Holder is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer, the Initial
Purchaser, the Servicer or any of their respective affiliates other than in the
Offering Memorandum for the Class A-2A Notes and in the Transaction Documents;
none of the Issuer, the Initial Purchaser, the Servicer or any of their
respective affiliates has given the Holder (directly or indirectly through any
other person or documentation for the Class A-2A Notes) any assurance, guarantee
or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence or benefit
(including legal, regulatory, tax, financial, accounting or otherwise) of the
Class A-2A Notes or of the Indenture; the Holder has consulted with its own
legal, regulatory, tax, business, investment, financial, and accounting advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the documentation for the Class A-2A Notes) based upon its own
judgment and upon any advice

 

B-2



--------------------------------------------------------------------------------

from such advisers as it has deemed necessary and not upon any view expressed by
the Issuer, the Initial Purchaser, the Servicer or any of their respective
affiliates; the Holder has determined that the rates, prices or amounts and
other terms of the purchase and sale of such Class A-2A Notes reflect those in
the relevant market for similar transactions; if the Holder is acting for the
account of another investor, the Holder represents that the investment on behalf
of such account is based on a determination that the investment is suitable
based on the risks referred to in the offering memorandum for the Class A-2A
Notes (including, without limitation, under the sections entitled “Risk Factors”
and “Description of the Notes” therein), given the investment objectives of the
account for which the purchase is being made, and that the investment is
consistent with any applicable legal requirements; the Holder is purchasing such
Class A-2A Notes with a full understanding of all of the terms, conditions and
risks thereof (economic and otherwise), and it is capable of assuming and
willing to assume (financially and otherwise) those risks; the Holder is a
sophisticated investor.

 

(ix) If a U.S. Person, the Holder will not, at any time, offer to buy or offer
to sell the Class A-2A Notes by any form of general solicitation or advertising,
including, but not limited to, any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or seminar or meeting whose attendees have
been invited by general solicitations or advertising.

 

(x) The Holder understands that the Class A-2A Notes are being offered only in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, the Class A-2A Notes have not been and will not
be registered under the Securities Act or the Investment Company Act, and, if in
the future it decides to offer, resell, pledge or otherwise transfer the
Class A-2A Notes, such Class A-2A Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the legend on the certificate
representing such Class A-2A Notes, which is expected to be substantially as
described below, and the terms of the Indenture; the Holder acknowledges that no
representation is made by the Issuer, the Servicer or the Initial Purchaser or
any of their respective affiliates as to the availability of any exemption under
the Securities Act or any other securities laws for resale of the Class A-2A
Notes.

 

(xi) The Holder agrees that it will not offer or sell, transfer, assign, or
otherwise dispose of the Class A-2A Notes or any interest therein except
(a) pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any applicable state
securities laws or the applicable laws of any other jurisdiction and (b) in
accordance with the Indenture, to which provisions the Holder agrees it is
subject.

 

(xii) The Holder understands and agrees that (a) no transfer may be made that
would result in any person or entity holding beneficial ownership in any
Class A-2A Notes in less than the authorized amount as set forth herein and
(b) no transfer of Class A-2A Notes that would have the effect of requiring
either of the Issuers or the pool of Collateral to register as an investment
company under the Investment Company Act will be permitted.

 

(xiii) the Holder understands that, prior to any sale or other transfer of any
interest in the Class A-2A Notes held or to be held by the Holder in the form of
Certificated Class A-2A Notes, it (or the transferee, as applicable) will
provide to the Issuer and the Indenture

 

B-3



--------------------------------------------------------------------------------

Trustee a duly executed transfer certificate substantially in the applicable
form attached to the Indenture, and such other certificates and other
information as they may reasonably require to confirm that the proposed transfer
complies with the restrictions in the legend placed on each certificate
representing the Class A-2A Notes and in the Note Purchase Agreement and the
Indenture.

 

(xiv) The Holder understands that the Issuer has the right under the Indenture
to compel any beneficial owner of Class A-2A Notes that is a U.S. person and is
not a Qualified Purchaser to sell its interest in such Class A-2A Notes, or may
sell such interest in such Class A-2A Notes on behalf of such owner.

 

(xv) (a) the Holder either: (i) is not, and is not acquiring or holding the
Class A-2A Notes, directly or indirectly, on behalf of or with any assets of, an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, or a “plan” described in and subject to Section 4975 of the
Code (collectively, a “Plan”), or other plan or arrangement subject to any
federal, state, local, non-U.S. or other law substantively similar to the
foregoing provisions of ERISA or the Code (“Similar Law”), or (ii) after the
commitment termination date, its acquisition and holding of the Class A-2A Notes
will not constitute or result in a non-exempt prohibited transaction under Title
I of ERISA or Section 4975 of the Code or a violation of Similar Law; (b) the
Holder shall not transfer an interest in the Class A-2A Notes to a Plan or a
plan subject to Similar Law unless such plan meets the foregoing requirements;
and(c) the Holder hereby makes the representations and agrees to the
undertakings set forth in Section 2.5(f)(iv)(E) of the Indenture, including any
indemnification provisions contained therein. Any purported purchase or transfer
of the Class A-2A Notes to a purchaser or transferee that does not comply with
the requirements of this clause (D) shall be null and void ab initio.

 

(xvi) The Holder is not the Issuer, the Servicer or any other Controlling
Person.

 

(xvii) The Holder is aware that each Class A-2A Note will bear the following
legend:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. PROSPECTIVE INVESTORS ARE HEREBY NOTIFIED THAT THE SELLERS
OF THE OFFERED NOTES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER
HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER REQUIREMENTS OF LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS
A QUALIFIED PURCHASER, PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR
THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS INFORMED
THAT THE REOFFER,

 

B-4



--------------------------------------------------------------------------------

RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) IN
CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING
OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED
PURCHASER FOR PURPOSES OF SECTION 3(C)(7) UNDER THE 1940 ACT PURCHASING FOR
INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH
CASE, SUBJECT TO (A) THE RECEIPT BY THE INDENTURE TRUSTEE OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE
INDENTURE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE INDENTURE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER REQUIREMENTS OF LAWS OR IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION,
(3) OTHER THAN IN THE CASE OF THE CLASS A-2A NOTES (PRIOR TO THE EFFECTIVE
DATE), IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF
REGULATION S, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES
ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT. THE PURCHASE OF AN OFFERED NOTE WILL BE
DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) THAT IT IS NOT, AND IS
NOT DIRECTLY OR INDIRECTLY ACQUIRING THE NOTES FOR, ON BEHALF OF OR WITH ANY
ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR OTHER ARRANGEMENT SUBJECT TO TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A
PLAN DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), OR A PLAN OR OTHER ARRANGEMENT SUBJECT TO ANY
PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA
OR THE CODE (“SIMILAR LAW”) OR (II) WITH RESPECT TO THE CLASS A-1A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES AND AFTER THE COMMITMENT TERMINATION DATE THE
CLASS A-2A NOTES, THAT ITS ACQUISITION AND HOLDING OF SUCH NOTE OR ANY INTEREST
THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER ERISA OR THE CODE, OR A VIOLATION OF SIMILAR LAW.

 

(xviii) The Holder will provide notice to each person to whom it proposes to
transfer any interest in the Class A-2A Notes of the transfer restrictions and
representations set forth in the Indenture and the Note Purchase Agreement.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

 

List of Notice Addresses

 

D-1